The Chancellor.
The bill alleges that the defendant, Samuel E. Hancock, has completely and permanently obstructed that part of an ancient watercourse which ran through his land, the upper part of it being on the complainants’ land, so that the water which previously ran through and was discharged by it, now runs, part of it in a new channel, across another part of the defendants’ land, and is discharged into the complainants’ mill stream below their mill, to the threatened injury of the mill by increasing the volume of water and backing it on the wheel, and the rest of it is scattered over their meadow land. The bill prays a mandatory injunction to compel Hancock to undo his work. The very ex*43istence of the alleged watercourse ou the defendants’ land is denied by affidavits on their part, which appear to be entitled to weight. The injunction, therefore, must be denied. There is evidence, however, by those affidavits, that part of the water from the watercourse on the complainants’ land was for many years, and up to the time of the obstruction complained of, discharged by spreading over the defendants’ land in a different place from that in which the complainants say the watercourse was, and it is urged by the complainants’ counsel that if the court refuses to grant the injunction prayed for, it should, under the prayer for general relief, grant one compelling Hancock to remove the obstruction to such flow over his land. It appears that he obstructed it. The bill, however, is not framed with a view to such relief. It is wholly based on the alleged injury to the watercourse on the defendants’ land. The order to show cause will be discharged, with costs.